IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 77 MAP 2013
DEPARTMENT OF HEALTH,           :
                                : Joint Application to Discontinue Appeal
                Appellee        : Pursuant to Pa.R.A.P. 1973(a)
                                :
                                :
          v.                    :
                                :
                                :
D. BRUCE HANES, IN HIS CAPACITY :
AS THE CLERK OF THE ORPHANS'    :
COURT OF MONTGOMERY COUNTY, :
                                :
                Appellant       :


                                      ORDER


PER CURIAM
      AND NOW, this 16th day of December, 2015, the parties’ Joint Application to

Discontinue Appeal Pursuant to Pa.R.A. 1973(a) is GRANTED. The Motion to Present

Oral Argument filed by James D. Schneller, pro se, is DISMISSED as moot.